SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 6, 2011 Tri-Valley Corporation (Exact name of registrant as specified in its charter) Delaware 001-31852 94-1585250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Blvd., Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:661-864-0500 Section 1Registrant’s Business and Operations Section 1.01Entry into a Material Definitive Agreement On January 6, 2011, Tri-Valley Corporation entered into an exchange agreement with two institutional investors for the exchange and cancellation of their remaining Series C warrants for shares of the Company’s common stock.Under the terms of the exchange agreement, the investors exchanged and cancelled warrants to purchase an aggregate of 600,942 shares of Tri-Valley's common stock for an aggregate of 230,000 shares of the Company’s common stock.The warrants were originally issued in a registered direct offering on April 6, 2010.Upon completion of the exchange, all of the warrants issued in the April 6 transaction will have been exercised or exchanged for Tri-Valley common stockSee, Tri-Valley’s Current Report on Form 8-K filed with the SEC on April 6, 2010. In addition, the investors agreed to cancel the remaining provisions of the Securities Purchase Agreement dated April 6, 2010, applicable to it, including the right of participation of up to 50% in any future financing that expires on April 6, 2011. The shares are being exchanged for the above mentioned warrants pursuant to the provisions of Section 3(a)(9) of the Securities Act of 1933, as amended. The description of the exchange agreement disclosed in this report does not purport to be complete and is qualified in its entirety by reference to the exchange agreement, which is filed as an exhibit to this report andis incorporated herein by reference. Section 9 – Exhibits Item 9.01Exhibits Exhibit 10.1Exchange Agreement Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 7, 2011 TRI-VALLEY CORPORATION /s/ Maston N. Cunningham Maston N. Cunningham, President and Chief Executive Officer
